UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-33105 Quepasa Corporation (Exact name of registrant as specified in its charter) Nevada 86-0879433 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 324 Datura Street, Ste. 114 West Palm Beach, FL (Address of principal executive offices) (Zip Code) Registrants telephone number: (561) 366-1249 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Class Outstanding at November 14, 2011 Common Stock, $0.001 par value per share 33,668,224shares 2 QUEPASA CORPORATION AND SUBSIDIARIES INDEX Page PART I. FINANCIAL INFORMATION Item 1 Financial Statements 4 Condensed Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three and Nine months ended September 30, 2011 and 2010 (Unaudited) Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Nine months ended September 30, 2011 (Unaudited) Condensed Consolidated Statements of Cash Flows for the Nine months ended September 30, 2011 and 2010 (Unaudited) Notes to Unaudited Condensed Consolidated Financial Statements Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 Quantitative and Qualitative Disclosures about Market Risk 32 Item 4 Controls and Procedures 32 PART II. OTHER INFORMATION Item 1 Legal Proceedings 33 Item 1A Risk Factors 33 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3 Defaults Upon Senior Securities 33 Item 4 (Removed and Reserved) 33 Item 5 Other Information 33 Item 6 Exhibits 33 SIGNATURES INDEX TO EXHIBITS 35 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements QUEPASA CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets September 30, December 31, ASSETS (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $11,800 and $16,000, at September 30, 2011 and December 31, 2010, respectively Notes receivable - current portion, including $15,455 and $3,633 of accrued interest, at September 30, 2011 and December 31, 2010, respectively Restricted cash Other current assets Total current assets Goodwill - Property and equipment, net Notes receivable - long-term portion - Other assets, net of accumulated amortization of $173,437 and $0, at September 30, 2011 and December 31, 2010, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable, includes $216,480 and $0 due to Techfront at September 30, 2011 and December 31, 2010, respectively $ $ Accrued expenses Deferred revenue - Accrued dividends Unearned grant income Total current liabilities Notes payable and accrued interest, net of unamortized discount of $1,428,847 and $1,643,241, at September 30, 2011 and December 31, 2010, respectively Total liabilities COMMITMENTS AND CONTINGENCIES (see Note 7) STOCKHOLDERS’ EQUITY : Preferred stock, $.001 par value; 5,000,000 shares authorized; 1,000,000 and 25,000 shares of Series A convertible preferred stock issued and outstanding at September 30, 2011 and December 31, 2010. 25 Common stock, $.001 par value; authorized - 50,000,000 shares; 16,670,781, shares issued and outstanding at September 30, 2011 and 15,287,280 shares issued and outstanding at December 31, 2010 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to unaudited condensed consolidated financial statements. 4 QUEPASA CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, REVENUES $ OPERATING EXPENSES: Sales and marketing Product development and content Games expenses - - General and administrative Depreciation and amortization TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Interest income Interest expense ) Other income TOTAL OTHER INCOME (EXPENSE) LOSS BEFORE INCOME TAXES ) Income taxes - NET LOSS $ ) $ ) $ ) $ ) Preferred stock dividends - ) ) ) NET LOSS ALLOCABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE ALLOCABLE TO COMMON SHAREHOLDERS BASIC AND DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED NET LOSS $ ) $ ) $ ) $ ) Foreign currency translation adjustment ) COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) See notes to unaudited condensed consolidated financial statements. 5 QUEPASA CORPORATION AND SUBSIDIARIES Condensed Consolidated Statement of Changes in Stockholders’ Equity For the Nine months ended September 30, 2011 (Unaudited) Accumulated Additional Other Total Preferred Stock Common Stock Paid-in Accumulated Comprehensive Stockholders' Shares Amount Shares Amount Capital Deficit Income (Loss) Equity Balance—December 31, 2010 $
